Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated February 26, 1990 (People v Wright, 158 AD2d 735), affirming a judgment of the Supreme Court, Westchester County, rendered February 25, 1985, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Rosenblatt, Miller and Sullivan, JJ., concur.